1

2

3

4

5

6

7
                                     UNITED STATES DISTRICT COURT
8
                                         DISTRICT OF NEVADA
9

10
     KEITH YAMAGUCHI,                                Case No. 3:18-cv-00173-LRH-CBC
11
                        Plaintiff,
12
     vs.                                           STIPULATION AND ORDER TO EXTEND
13                                                 DEADLINE TO RESPOND AND REPLY TO
     ATLANTIS CASINO RESORT and
     DOES I-X,                                     MOTION FOR SUMMARY JUDGMENT
14
                                                   (Second Request)
15                      Defendants.

16

17

18            Pursuant to Local Rule IA 6-1, Plaintiff KEITH YAMAGUCHI, and Defendant

19   ATLANTIS CASINO RESORT by and through their undersigned counsels of record, hereby
20
     stipulate and respectfully request an Order granting the Stipulation to extend the following:
21
              1. Deadline for Plaintiff to file an opposition to Defendant’s Motion for Summary
22
                 Judgment (ECF No. 22) from March 5, 2019 to March 12, 2019.
23

24   //

25   //
26

           STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND AND REPLY TO MOTION FOR
                                       SUMMARY 1JUDGMENT
            Case 3:18-cv-00173-LRH-CBC Document 35 Filed 03/01/19 Page 2 of 2



1            2. Deadline for Defendant to file a reply to the opposition to Defendant’s Motion for
2
                Summary Judgment (ECF No. 22.) from April 2, 2019 to April 9, 2019.
3
             The parties request this extension due to the recent deposition of a witness and are
4
     currently awaiting the transcript to incorporate in the response and reply.
5

6            This represents the parties’ second request to extend the deadlines for briefing the Motion

7    Summary Judgment (ECF No. 22).
8
     Dated: March 1, 2019.                          Dated: March 1, 2019.
9                                                   ROBISON SHARP SULLIVAN & BRUST
     LAW OFFICE OF MARK MAUSERT
10

11                                                  /s/ Clay Brust
     /s/ Mark Mausert                               CLAYTON P. BRUST
12
     MARK MAUSERT
                                                    Attorneys for Defendant
13   CODY OLDHAM
14   Attorneys for Plaintiff
15

16                                           ORDER
17

18
             IT IS SO ORDERED.
19
            DATED this 5th day of March, 2019.
                                                          ___________________________________
20           DATED this ____ day of March, 2019.
                                                          LARRY R. HICKS
21                                                        UNITED STATES DISTRICT JUDGE
                                                           __________________________________
22
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26

        STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND AND REPLY TO MOTION FOR
                                    SUMMARY2JUDGMENT
